Citation Nr: 0735287	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  00-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and later rating 
decisions by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In July 2004, the veteran presented testimony at a Central 
Office hearing before the undersigned Veterans Law Judge; a 
copy of the hearing transcript is in the record.

In November 2004, the Board remanded the case to the RO for 
additional development.  The case been returned to the Board 
for further appellate consideration.   


FINDINGS OF FACT

1.  There is credible evidence that the veteran served in 
combat in The Republic of Vietnam. 

2.  There is competent medical evidence of a diagnosis of 
PTSD related to combat service in The Republic of Vietnam.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence otherwise demonstrates 
that he participated in combat, in which case credible 
supporting evidence is unnecessary.  38 C.F.R. § 3.304(f).  
The question of whether an alleged stressor is supported by 
credible evidence is one of fact to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran's DD Form 214 reflects that he was a vehicle 
maintainer in the Army, which does little to corroborate his 
claim of combat with the enemy.  His official personnel file 
(OPF) reflects that he served in Vietnam from February 11, 
1971, to September 17, 1971.  He did not receive any 
decoration or citation that conclusively establishes that he 
is a combat veteran.  

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge that he arrived in Vietnam in February 
1971 and was assigned as a truck driver in the Chu Lai area.  
He drove in truck convoys between Chu Lai and DaNang.  He 
recalled surviving several rocket attacks at Chu Lai and an 
enemy attack in approximately April 1971.  He testified that 
the truck convoys also came under fire, specifically sniper 
fire, a few times.  Mortar fire hit a truck in his convoy 
once in or around August 1971 and appeared to cause 
casualties.  He testified that his assigned unit was the 93rd 
Support unit of the Americal Division.  He testified that he 
was medically evacuated from Vietnam in September 1971 
because he had contracted hepatitis.  He testified that that 
he received mental health treatment and counseling in or 
around 1980.  He testified that he was incarcerated from 2001 
to June 3, 2004, and during that time he was medicated for 
PTSD.  

Numerous VA treatment reports contain an Axis I diagnosis of 
PTSD and some reports specifically name combat in Vietnam as 
the precipitating stressor.

Research performed at the Board reflects that the veteran's 
assigned unit, Headquarters and A Company of the 723rd 
Maintenance Battalion, had assumed responsibility for 
supporting the 11th Infantry Brigade.  In turn, the brigade 
engaged in combat operations throughout the area surrounding 
Chu Lai during the veteran's Vietnam tour of duty.  
Operational Reports and Lessons Learned reports concerning 
the relevant time frame document a number of known enemy 
units that operated in that area and the reports strongly 
suggest that the supply convoys were subject to harassing 
fire from the enemy and that Chu Lai base itself was the 
target of the enemy's mortars, rockets, and recoilless 
rifles.  

The corroborated accounts of having survived mortar attacks 
and sniper fire are significant to the case because the Court 
has stressed that such activities do suggest combat with the 
enemy.  Cohen, supra.  

VA's specific guidance on what constitutes combat for 
purposes of establishing a diagnosis of PTSD is found in 
VAOPGCPREC 12-99.  The Board points out that 38 U.S.C.A. 
§ 7104(a), (c) states "The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department."  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because there is documented evidence of enemy attacks at Chu 
Lai during the relevant time period. 

The evidence of record is sufficient to place the issue of 
participation in combat in relative equipoise.  Applying the 
benefit of the doubt doctrine, the Board will resolve the 
issue in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, including the testimony, the Board finds that it is 
at least as likely as not that the veteran did engage in 
combat with the enemy.  Because the evidence reflects that a 
PTSD diagnosis has been given, and because the evidence 
reflects that the veteran did participate in combat, the 
requirements for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


